DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 (1 reference IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 07/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, a copy of reference 15. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over NEUMANN et al. (2014/0098094 A1).

RE claim 1, Neumann teaches a system/method/product that generates a 3D CAD model of scene from a 3D point cloud. Neumann teaches a non-transitory processor readable medium (said one or more computer storage media storing computer-useable instructions) containing readable software instructions used for 3D point processing and model generation [0006]. Specifically, Neumann teaches:
(a)
generating, by a global primitive fitting network, a representation of global 3D primitives that approximate a global structure of a 3D point cloud;

Residual Point Cloud (120) contains points that are not part of the detected Primitives. They are passed to the clustering algorithm (130) for grouping by proximity [0023]. Fig. 3 each point is assigned to a cluster based on its proximity to other cluster members [0023]. Each point is assigned to exactly one cluster. These clusters and their bounding boxes are output as Point Cloud Clusters (140) (said global 3D primitives). Part Matching (150) (said global primitive fitting network) utilizes matching an entire part in the Parts Library (230) to a region in the point cloud using a classifier [0026]. The output of Matched Parts (160) is a 3D surface part model in a suitable representation such as polygons or NURBS along with their location and orientation in the model coordinate system [0026]. The Parts Library (230) data includes a polygon model and a corresponding point cloud for each part [0027]. It would have been obvious before the effective filing date of the claimed invention to define the Point Cloud Clusters as claimed global 3D primitives because the Point Cloud Clusters contain the points of the entire scene, similar to that of the defined global 3D primitives.
(b)
generating, by a local primitive fitting network, a representation of local 3D primitives that approximate a local structure of a local patch of the 3D point cloud; and

Primitive Extraction (110) examines the point cloud obtained from LiDAR or other sensor systems [0021] to determine whether it contains points suggesting the presence of planes or cylinders [0022]. Point-clusters are detected to determine surfaces [0022]. Circles are detected to indicate cylinders using RANSAC [0022]. It would have been obvious before the effective filing date of the claimed invention to define the Point-clusters as the claimed local structure because the point-clusters are defined to small areas of the entire scene.
(c)
generating a representation of a set of fitted 3D primitives for the 3D point cloud based on the representation of the global 3D primitives and the representation of the local 3D primitives.

Primitives (170) are the cylinders and planes extracted by the Primitive Extraction (110) process (said local 3D primitives) [0053]. Fig. 6, Model Integration (180) takes Detected Primitives (170) (said local 3D primitives) and Matched Parts (160) (said global 3D primitives) as inputs [0054] to produce the Adjusted Model (190) (said representation of a set of fitted 3D primitives). Therefore, from the rationales of claims 1(a) and 1(b), the claimed global and local 3D primitives are used to generate a representation of a set of fitted 3D primitives, i.e., the Adjusted Model.


RE claim 2, Neuman teaches wherein the local primitive fitting network is configured to predict the representation of the local 3D primitives from a first input representation of 3D points of the local patch and a second input representation of global contextual information generated by the global primitive fitting network.
Neuman teaches Primitives (170) are the cylinders and planes extracted by the Primitive Extraction (110) process (said local 3D primitives, first input) [0053]. Fig. 6, Model Integration (180) takes Detected Primitives (170) (said local 3D primitives, first input) and Matched Parts (160) (said global 3D primitives) as inputs [0054] to produce the Adjusted Model (190) (said predict the representation).

RE claim 10, claim 10 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied.

RE claim 11, claim 11 recites similar limitations as claim 2 but in process form. Therefore, the same rationale used for claim 2 is applied.
RE claim 18, claim 18 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim system is applied. Neuman implements the method disclosed in claim 1 utilizing computer processing system configurations including, but not limited to, single and multi-processor systems [0075-0076].

Allowable Subject Matter
Claims 3-9, 12-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
27 September 2022